Name: Council Decision (EU) 2019/28 of 10 December 2018 on the position to be taken on behalf of the European Union within the Association Council set up by the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Hashemite Kingdom of Jordan, of the other part as regards the two-year extension of the EU-Jordan Partnership Priorities
 Type: Decision
 Subject Matter: European construction;  Asia and Oceania;  cooperation policy;  regions and regional policy
 Date Published: 2019-01-10

 10.1.2019 EN Official Journal of the European Union L 8/27 COUNCIL DECISION (EU) 2019/28 of 10 December 2018 on the position to be taken on behalf of the European Union within the Association Council set up by the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Hashemite Kingdom of Jordan, of the other part as regards the two-year extension of the EU-Jordan Partnership Priorities THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission and the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) The Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Hashemite Kingdom of Jordan, of the other part (the Agreement) was signed on 24 November 1997 and entered into force on 1 May 2002 (1). (2) On the basis of a review of the EU-Jordan Partnership Priorities adopted by the Association Council on 19 December 2016, the Parties have agreed on their continued validity as a guiding document to further consolidate the partnership. (3) Pursuant to Article 91 of the Agreement, the Association Council has the power to take decisions for the purpose of attaining the objectives of the Agreement. (4) The Association Council is to adopt a decision by written procedure as regards the two-year extension of the EU-Jordan Partnership Priorities until the end of 2020. (5) It is appropriate to establish the position to be taken on the Union's behalf in the Association Council, as the decision will be binding on the Union, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on the Union's behalf within the Association Council set up by the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Hashemite Kingdom of Jordan, of the other part, as regards the two-year extension of the EU-Jordan Partnership Priorities, shall be based on the draft Decision of the EU-Jordan Association Council attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 10 December 2018. For the Council The President F. MOGHERINI (1) Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Hashemite Kingdom of Jordan, of the other part (OJ L 129, 15.5.2002, p. 3). ANNEX DECISION No 1/2018 OF THE EU-Jordan Association Council of ¦ agreeing on a two-year extension of the EU-Jordan Partnership Priorities THE EU-JORDAN ASSOCIATION COUNCIL, Having regard to the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and Jordan, of the other part (the Agreement), Whereas: (1) The Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and Jordan, of the other part was signed on 24 November 1997 and entered into force on 1 May 2002. (2) Article 91 of the Agreement gives the Association Council the power to take appropriate decisions for the purposes of attaining the objectives of the Agreement. (3) Article 101 of the Agreement provides that the Parties are to take any general or specific measures required to fulfil their obligations under the Agreement and are to see to it that the objectives set out in the Agreement are attained. (4) By Decision No 1/2016 of 19 December 2016, the Association Council agreed the EU-Jordan Partnership Priorities for the period 2016-2018 to consolidate their partnership with the aim of supporting and strengthening Jordan's resilience and stability while seeking to also address the impact of the protracted conflict in Syria. (5) On the basis of a review of the EU-Jordan Partnership Priorities, the Parties have agreed that the Partnership Priorities as agreed in 2016 should be extended until the end of 2020 and that during the 2019-2020 period, a review of the Partnership Priorities and the EU-Jordan Compact annexed thereto can take place as appropriate. (6) Article 10 of the Rules of Procedures of the Association Council provides for the possibility of taking decisions by written procedure between sessions, if the Parties so agree, HAS DECIDED AS FOLLOWS: Article 1 The Association Council, acting by written procedure, decides that the EU-Jordan Partnership Priorities annexed to its Decision No 1/2016 of 19 December 2016, are extended until 31 December 2020. Article 2 This Decision shall enter into force on the date of its adoption. Done at ¦, For the Association Council The Chair